Citation Nr: 1131528	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a pelvis condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a spinal cord condition.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine condition.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for T11/T12 central prolapse (thoracic condition).

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle condition.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee condition.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee condition.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disability.

9.  Entitlement to service connection for an umbilical hernia, claimed as a stomach condition.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for bilateral tinnitus.

12.  Entitlement to service connection for sleep apnea and respiratory condition.

13.  Entitlement to service connection for bilateral foot calcaneal spurs and degenerative changes claimed as bilateral leg condition.

14.  Entitlement to service connection for tension headaches.

15.  Entitlement to service connection for hypertension (HTN).

16.  Entitlement to an initial disability rating in excess of 0 percent prior to October 23, 2009, and in excess of 10 percent since for service-connected right shin splints.

17.  Entitlement to an initial disability rating in excess of 0 percent prior to October 23, 2009, and in excess of 10 percent since for service-connected left shin splints.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to May 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008, March 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of whether new and material evidence has been submitted to reopen claims for service connection for a pelvis condition, a spinal cord condition, a cervical spine condition, T11/T12 central prolapse, a right ankle condition, a left knee condition, a right knee condition and a left hip disability, as well as claims for service connection for tinnitus, sleep apnea and respiratory condition, bilateral foot calcaneal spurs and degenerative changes, tension headaches and hypertension and his claims for initial increased disability ratings for right and left shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed umbilical hernia is not etiologically linked to the Veteran's service or any incident therein.

3.  Bilateral hearing loss is not shown by the competent evidence of record.



CONCLUSIONS OF LAW

1.  An umbilical hernia was not incurred in active military service.  38 U.S.C.A. §§  1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claims of entitlement to service connection for an umbilical hernia and bilateral hearing loss, the Board observes that the RO issued VCAA notice to the Veteran in a February 2009 letter which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2009 VCAA notice was issued prior to the March 2009 rating decision, from which the instant appeals arise.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claims prior to the initial decisions.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's service treatment records, VA medical treatment records and evaluations are of record, as well as private treatment records and evaluations, and the Veteran's written contentions regarding the circumstances of his disabilities.  These records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

With respect to the VA compensation examination and opinion provided the Veteran in March 2009, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA audiological examination report is adequate, as it was predicated on a review of the claims files and all pertinent evidence of record as well as on physical examination, and provided opinions regarding the Veteran's alleged bilateral hearing loss; the examiner supplied explanations for his conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Regarding the Veteran's claim for service connection for an umbilical hernia, a current VA examination is not found to be necessary to decide the claim because the Board finds that the record contains sufficient competent medical evidence to decide the claim and additional examination would not provide any more information than is already associated with the claims file.  While the Veteran claims his umbilical hernia is due to service, as will be discussed below, he has not been shown to have an event, disease, or injury in service to which the current umbilical hernia could be related.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service to which a current umbilical hernia could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for an umbilical hernia has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including organic diseases of the nervous system).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Umbilical Hernia

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced in service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of his umbilical hernia which he claimed as a stomach condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his current umbilical hernia.  Initially, the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses for an umbilical hernia.  

Although medical evidence reveals that the Veteran currently has an umbilical hernia, initially diagnosed in November 2007, the Board finds that preponderance of the competent evidence of record does not etiologically link the Veteran's current umbilical hernia to his service or any incident therein.  In fact, the November 2007 VA treatment record notes that the Veteran was diagnosed with an umbilical hernia just one month before and that there were no symptoms.  There is no medical opinion of record etiologically linking his current umbilical hernia to his service.  As noted above, the medical evidence of record indicates that the Veteran was not treated for any relevant complaints associated with an umbilical hernia in service, and medical evidence indicates that he was initially diagnosed with such as early as October 2007.  VA requested the Veteran submit evidence etiologically linking his current umbilical hernia to his service or any incident therein.  However, he has not submitted any medical evidence etiologically linking his current umbilical hernia to service or any incident therein.  

This is not a case where there is an absence of service medical evidence, but rather the service treatment records appear to be complete and show no relevant complaints.  Cf. Kahana v. Shinseki, No. 09-3525, slip op. at 14-15 (U.S. Vet. App. June 15, 2011) (Lance, J., concurring) (noting that, in cases involving combat, VA is prohibited from drawing an inference from silence in service medical records (SMRs), but explaining that in cases where such an inference is not prohibited, VA may use silence in the SMRs as contradictory evidence if the SMRs appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  There is no evidence of treatment for complaints associated with umbilical hernia until November 2007, more than a year after the Veteran's discharge.  At that time, the treatment record indicates that the hernia was asymptomatic and had initially been discovered one month before.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for an umbilical hernia must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise in service and that he believes has had bilateral hearing loss since service.  Charles v. Principi, supra. (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

The Board observes that the service treatment records show no relevant complaints, findings, treatment or diagnoses for bilateral hearing loss.  Although periodic audiometric testing during service show an upward shift in the thresholds during the Veteran's service, they do not represent impaired hearing for VA purposes.  Moreover, there is no evidence that the Veteran sought treatment for bilateral hearing loss prior to his initiation of this claim in September 2008.  In March 2009, he underwent a VA audiology examination which also shows his bilateral hearing was normal for VA purposes.  VA has requested the Veteran submit evidence of current bilateral hearing loss.  However, he has not submitted any medical evidence of currently diagnosed bilateral hearing loss; nor has he been able to obtain copies of any treatment records showing such.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Thus, the medical evidence does not establish that the appellant currently has bilateral hearing loss.  Accordingly, the Board determines that the preponderance of the evidence is against service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

Service connection for an umbilical hernia is denied.

Service connection for bilateral hearing loss is denied.


REMAND

With respect to a claim of whether new and material evidence has been presented to reopen a claim for service connection, the Board notes that in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant new requirements with respect to the content of VA's duty to assist notice which must be provided to a veteran who is petitioning to reopen a claim.  The Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, the Court held that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the regulatory notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

The Veteran is attempting to reopen his previously denied claims for service connection for a pelvis condition, a spinal cord condition, a cervical spine condition, T11/T12 central prolapsed, a right ankle condition, a left knee condition, a right knee condition, and a left hip disability.  Although the January 2008 notice letter advised the Veteran that he needed to submit new and material evidence to reopen the previously denied claims, it did not adequately advise him of the bases for the previous denials, as it indicates that service connection was denied because "it was not service connected."  A review of the October 2006 rating decision shows that the Veteran's claims were actually denied on the basis that there were no current disabling conditions.  Therefore, the Board finds that an adequate notice letter has not been provided the Veteran regarding his claims to reopen the previously denied claims for service connection.  The Veteran should be provided notice of what constitutes new and material evidence in his case, the bases for the prior denials and the evidence and information necessary to reopen the claims in compliance with Kent.

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA audiological examination in March 2009.  Although an in-service exposure to noise was noted and constant right ear tinnitus and occasional left ear tinnitus were reported since July 2008, the examiner did not offer an opinion as to whether the Veteran's bilateral tinnitus was a result of his in-service exposure to noise as an aircraft mechanic.  The examiner indicated that tinnitus was not a result of hearing loss and that the exact cause of tinnitus was unknown.  However, it was noted that noise may be the most probable cause of tinnitus and that it may or may not occur simultaneously with hearing loss.  The examination report further notes that the Veteran has post-service noise exposure as a wood worker.  The Board finds that this medical opinion is inadequate as it lacks medical analysis that prevents the Board from making a fully informed evaluation.  

With regard to the Veteran's claim for service connection for sleep apnea, the Board notes that he was initially diagnosed with sleep apnea in December 2006, just 7 months after his discharge from service.  There are no VA examinations or opinions of record that address whether the Veteran currently has sleep apnea that is related to his service or any incident therein.  The Board therefore finds that the Veteran should be afforded an appropriate VA examination to determine the current nature, extent and etiology of any sleep apnea.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

Likewise, while the Veteran's service treatment records indicate that he complained on several occasions of headaches, there is no VA examinations or opinions of record that adequately address whether the Veteran currently has headaches that are related to his service or any incident therein.  The Board therefore finds that the Veteran should be afforded a VA neurological examination to determine the current nature, extent and etiology of any and all headache disorders, if found to be present.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

In regards to his claim for service connection for HTN, the Veteran's service treatment records show isolated blood pressure readings that were elevated in February 1996, August 2001 and January 2006.  A December 2006 VA treatment record shows the Veteran was diagnosed with HTN within 7 months of his discharge from service.  At that time, the examiner suspected that his HTN might be related to his diagnosed sleep apnea.  In view of this evidence, this claim must be remanded for a VA medical examination and opinion in order to determine whether the Veteran has HTN and whether it had its onset during, or is otherwise attributable to, his active military service.  

With regard to the Veteran's claims for service connection for a bilateral foot condition to include calcaneal spurs and degenerative changes and his claims for increased initial disability ratings for bilateral shin splints, the Board finds that medical evidence is insufficient to decide the claims and additional examination is necessary to make a determination.  Initially, the Veteran's December 1995 enlistment medical examination shows that he had mild genu varus with normal arches.  Service treatment records show that the Veteran consistently complained of foot, ankle and lower extremities pain, with numbness and weakness throughout his service and was diagnosed with compartment syndrome.  He eventually underwent surgery for his symptoms in 2002.  He also received continuous physical profiles as a result of his diagnosed compartment syndrome and there is a draft medical evaluation board summary of record indicating the Veteran was determined to be unfit for further military service as a result of his leg symptoms.  After his discharge, the Veteran has continued to complain of foot, ankle and leg pain and numbness and continued to be diagnosed with compartment syndrome.  Moreover, although the February 2008 VA orthopedic examiner noted the Veteran had exquisite tenderness in the anterior tibial area of both legs, he did not comment on whether this caused any knee or ankle functional disability, and if so, to what degree.  Likewise, the October 2009 VA orthopedic examination did not comment on whether the Veteran's bilateral shin splints caused mild, moderate or marked knee or ankle disabilities and did not provide range of motion testing for the affected joints.  The Board therefore finds that the Veteran should be afforded another VA orthopedic examination to determine the current nature, extent and etiology of any and all bilateral foot disabilities, if found to be present and to determine the current severity of the Veteran's service-connected bilateral shin splints.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that the Veteran's most recent VA treatment records are dated in August 2009.  Copies of any available VA records subsequent to August 2009 need to be obtained and incorporated in the claims files.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA should also obtain any VA treatment records, dating from August 2009 to the present, and associate the records with the Veteran's claims file.

2.  VA should provide the Veteran a proper notice letter in connection with his application to reopen his claims for service connection for a pelvis condition, a spinal cord condition, a cervical spine condition, T11/T12 central prolapsed, a right ankle condition, a left knee condition, a right knee condition, and a left hip disability.  The letter should clarify what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of his claims.  Kent, 20 Vet. App. 1 (2006).  In particular, the letter should note that he needs to submit evidence showing that he has a current diagnosis of the alleged disabilities and that the disabilities are related to his military service.

3.  After the above development has been completed to the extent possible, the Veteran should be afforded another VA audiological examination to determine the nature and etiology of any bilateral tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file.  The Veteran has contended that he had noise exposure in service.  It should be noted that he did serve as an aircraft mechanic and that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has bilateral tinnitus that is causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to any post-service noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature and etiology of his diagnosed sleep apnea, if found to be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims file and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims file, the examiner should specifically opine as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea is causally related to his service or any incident therein.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  

5.  The Veteran should also be afforded a VA neurological examination to determine the current nature and etiology of any headache disorder found to be present.  All necessary studies or tests should be accomplished and the examiner must review the evidence in the claims folder, including a complete copy of this REMAND, and acknowledge such review in the examination report.  If the examiner diagnoses headaches, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's headaches are etiologically related to his service or any incident therein.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  The Veteran should also be afforded an appropriate VA examination to determine the current nature and etiology of his diagnosed HTN, if found to be present.  All necessary studies or tests should be accomplished and the examiner must review the evidence in the claims folder, including a complete copy of this REMAND, and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims files, the examiner should specifically opine as to whether it is at least as likely as not that the Veteran's diagnosed HTN is causally related to his service or any incident therein.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  

7.  The Veteran should also be afforded a VA orthopedic examination to determine the current nature and etiology of any bilateral foot disability, to include calcaneal spurs and degenerative changes, as well as the nature and severity of his service-connected bilateral shin splints.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Based on the medical findings and a review of the claims files, the examiner should specifically opine as to whether it is at least as likely as not that the Veteran's diagnosed bilateral foot disability is causally related to his service or any incident therein.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  

The examiner should report the range of motion measurements for both the right and left knees, as well as both ankles, in degrees.  He or she should further comment whether the Veteran's service connected bilateral shin splints cause slight, moderate or marked knee or ankle disability, or whether it causes any muscle impairment.  The examiner should also comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on these claims.

8.  Thereafter, VA should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


